      8:20-cv-00327-JMG Doc # 23 Filed: 04/12/21 Page 1 of 1 - Page ID # 1151



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

TRAVIS ENGELBART,

                     Plaintiff,                               8:20-CV-327

vs.
                                                               ORDER
ANDREW M. SAUL, Commissioner of
Social Security,

                     Defendant.


       IT IS ORDERED:


       1.     The defendant’s unopposed motion to reverse and remand
              (filing 21) is granted.


       2.     This case is reversed and remanded to the Commissioner for
              further proceedings pursuant to sentence four of 42 U.S.C. §
              405(g).


       3.     The   plaintiff’s   motion   for   an   order    reversing    the
              Commissioner’s decision (filing 17) is denied as moot.


       4.     A separate judgment will be entered.


       Dated this 12th day of April, 2021.


                                             BY THE COURT:


                                             John M. Gerrard
                                             Chief United States District Judge
